PER CURIAM.
Willie M. Pearson, the defendant below in a personal injury action arising from an automobile accident, appeals a jury verdict finding her guilty of negligence, and awarding the appellee $22,000 economic and noneconomic damages. We affirm the finding of negligence, but reverse the damage award. As a threshold matter the appellee was required to prove under § 627.737(2)(b), Fla.Stat. that she had sustained a permanent injury within a reasonable degree of medical probability as a prerequisite to any recovery of noneconomic damages. The medical evidence adduced failed to satisfy this requirement. Further, there was no evidence to demonstrate ap-pellee has or will sustain any economic damage as a result of the accident. Accordingly, the trial court erred in not granting the defense motion for directed verdict *334on the issues of damages, and the award is REVERSED.
NIMMONS, BARFIELD and MINER, JJ., concur.